                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION


JUAN BODDIE,                                           )
                                                       )
                       Plaintiff,                      )
                                                       )       JUDGMENT IN A CIVIL CASE
       v.                                              )
                                                       )       CASE NO. 4:20-CV-204-D
KILOLO KIJAKAZI, Acting Commissioner of                )
Social Security,                                       )
                 Defendant.                            )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff failed to comply with this
court's order of August 3, 2021 [D.E. 19]. In that order, the court warned plaintiff that ''failure to
respond to this order could result in sanctions, up to and including dismissal." In light of
plaintiff's failure to comply, the action is DISMISSED without prejudice.


This Judgment Filed and Entered on August 17, 2021, and Copies To:
Juan Boddie                                            (Sent to 1205 Newsome St. Tarboro, NC 27886
                                                       via US Mail)
Mark J. Goldenberg                                     (via CM/ECF electronic notification)




DATE:                                          PETER A. MOORE, JR., CLERK
August 17, 2021                                (By) /s/ Nicole Sellers
                                                Deputy Clerk




            Case 4:20-cv-00204-D Document 21 Filed 08/17/21 Page 1 of 1
